 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    AUBREY C. AVERY, JR.,                                  Case No. 2:16-cv-01774-GMN-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      LAS VEGAS METROPOLITAN POLICE
10    DEPARTMENT, et al.,
                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Subpoena/Service Papers to Serve
13   Defendants (ECF No. 37), filed on February 19, 2019. On January 14, 2019, the Court granted
14   Plaintiff’s Motion for Leave to file Second Amended Complaint. See Order, (ECF No. 33). The
15   Court instructed the Clerk of the Court to file Plaintiff’s Second Amended Complaint. Id.
16   Plaintiff’s instant motion request he be provided the necessary paperwork to serve the additional
17   named defendants in his second amended complaint. Accordingly,
18          IT IS HEREBY ORDERED that Plaintiff’s Motion for Subpoena/Service Papers to Serve
19   Defendants (ECF No. 37) is granted.
20          IT IS FURTHER ORDERED that the Clerk of the Court shall issue summons to
21   Defendants named in the Second Amended Complaint and deliver the summons to the U.S.
22   Marshal for service. The Clerk of the Court shall send the required USM-285 forms to Plaintiff.
23   Plaintiff shall have twenty (20) days to furnish the required USM-285 forms to the U.S. Marshall
24   at 333 Las Vegas Blvd. South, Suite 2058, Las Vegas, Nevada 89101. After Plaintiff receives
25   copies of the completed USM-285 forms from the U.S. Marshall, he has twenty (20) days to file
26   a notice with the court identifying if Defendants were served. If Plaintiff wishes to have the U.S.
27   Marshall attempt service again on any unserved defendant, then a motion must be filed with the
28   court identifying the unserved defendant, specifying a more detailed name and address and
                                                         1
 1   indicating whether some other manner of service should be used. Pursuant to Rule 4(m) of the

 2   Federal Rules of Civil Procedure, service must be accomplished within ninety (90) days from the

 3   date the complaint was filed.

 4          IT IS FURTHER ORDERED that henceforth, Plaintiff shall serve upon Defendants, or

 5   their attorney if they have retained one, a copy of every pleading, motion, or other document

 6   submitted for consideration to the Court. Plaintiff shall include with the original paper submitted

 7   for filing a certificate stating the date that a true and correct copy of the document was mailed to

 8   Defendants or their counsel. The Court may disregard paper received by a district judge,

 9   magistrate judge, or the Clerk which fails to include a certificate of service.

10          Dated this 20th day of February, 2019.
11

12
                                                            GEORGE FOLEY, JR.
13                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
